AILSHIE, J.,
Concurring. — I agree with my associates that an order appointing or refusing to appoint a receiver is appealable, and that under the provisions of section 9, article 5 of the constitution, this court has the authority, in the exercise of its appellate jurisdiction, to appoint a receiver pending an appeal. Upon the showing made by this application, I do not think we would be justified in appointing a receiver in this case. Nor, after an examination of the entire record as the same was presented to the district' judge, would we be justified in saying that the trial judge abused his discretion in refusing to appoint a receiver. For these reasons, I concur in denying the motion. I think the discussion in the majority opinion as to the construction to be *314given to the deed of September 19, 1898, from the Chemung Mining Company to the Empire State-Idaho Mining Company gratuitous, and given undue prominence and consideration under this application. That question is here raised collaterally, and by a stranger to that contract who insists that the grantor parted with property to which neither the grantee therein named nor its successor in interest is making any claim. Indeed, it is certainly a debatable question as to whether or not such a grant will pass title to a mere unascertained and undetermined equity where the entire legal and record title rests in a third party, and the grantor makes no direct or specific reference to such equity. On this, I express no view. Neither can I agree with my brothers to the extent to which they go in applying the principles of estoppel to the Chemung company. In fact, I think that question should be left for determination upon the trial of the ease on its merits. This doctrine of estoppel is getting to be too frequently an aggressive interloper, stalking around like a giant in courts of equity, instead of the modest defender of honest and fair dealing it was born and bred.